Citation Nr: 0619758	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-14 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative disk 
disease of L4-L5 with sciatica and L5-S1.

2.  Entitlement to a compensable evaluation for service-
connected residuals of blast concussion to the low back and 
lower extremities. 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from April 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The RO scheduled the veteran for a videoconference hearing 
for May 24, 2006 before a Veterans Law Judge of the Board, 
but the veteran failed to appear.  The veteran has made no 
attempt to explain his absence or to request a rescheduling 
of the hearing.  Therefore, the Board considers the veteran's 
request for a hearing withdrawn.  38 C.F.R. §§ 20.702(d),(e) 
(2005).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is competent medical evidence of record that shows 
that the veteran's currently diagnosed degenerative disc 
disease of the lumbar spine is not related to low back pain 
and contusion to the low back and lower extremities 
documented during his military service.  

3.  The medical evidence of record shows that there are no 
compensable residuals associated with the veteran's service-
connected residuals of blast concussion to the low back and 
lower extremities.


CONCLUSIONS OF LAW

1.  Degenerative disk disease of L4-L5 with sciatica and L5-
S1 was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303 (2005).  

2.  The criteria for a compensable rating for service-
connected residuals of blast concussion to the low back and 
lower extremities have not been met or approximated under 
either the old or amended schedule for rating spine 
disabilities.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in September 2001, 
the RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the increased rating 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The September 2001 VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to an 
increased rating.  

The Board notes that in an April 1971 rating decision, the RO 
granted service connection for "contusion of back and legs, 
with subjective complaints" and assigned a noncompensable 
evaluation, effective November 14, 1970.  In a July 1987 
rating decision, the RO 'denied' service connection for 
residuals of a blast concussion injury to the low back and 
lower extremities.  In the instant appeal, after issuance of 
the September 2001 VCAA notice, the RO issued additional VCAA 
notices in March 2002, April 2002, and December 2002.  
Therein the RO advised the veteran that he was previously 
denied service connection for a back disorder in the July 
1987 rating decision, which he did not appeal, and therefore, 
he needed to submit new and material evidence to reopen the 
claim.  (In the meantime, in the appealed September 2002 
rating decision, the RO denied service connection for 
degenerative disc disease of L4-L5 with sciatica and L5-S1.)  

In the Statement of the Case (SOC) issued in March 2003, the 
Decision Review Officer (DRO) advised the veteran that the 
July 1987 rating decision was erroneous as service connection 
had been in effect for a contusion to the low back, which had 
been so for more than 10 years and was considered legally 
protected.  The DRO advised the veteran that he remained 
service connected for a low back contusion and proceeded to 
evaluate whether the veteran was entitled to a compensable 
evaluation for this disability.  The DRO also reconsidered 
whether service connection for degenerative disc disease of 
L4-L5 with sciatica and L5-S1 was warranted.  A companion 
rating decision addressing the error was also issued.  Thus, 
no new and material evidence issues are present in this case, 
and the original September 2001 VCAA notice remains valid for 
purposes of satisfying VA's enhanced duty to notify 
provisions of the VCAA.  As for the service connection issue 
born out by the RO, the Board notes that the March 2002 VCAA 
notice advised the veteran of what the evidence must show to 
establish service connection for a disability.

The Board acknowledges that none of the VCAA notices 
contained any specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  The RO asked the veteran for all the 
information and evidence necessary to substantiate his 
claims-that is, evidence of the type that should be 
considered by VA in assessing his claims.  A generalized 
request for any other evidence pertaining to the claims would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notices did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation. 

During the course of this appeal, the United States Court of 
Appeals for Veteran Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Remedial notice of these elements was provided to the veteran 
in correspondence dated in April 2006. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the September 
2002 rating decision, March 2003 rating decision, March 2003 
SOC, and March 2006 Supplemental Statement of the Case 
(SSOC), which included a discussion of the facts of the 
claims, notification of the bases of the decisions, and a 
summary of the evidence used to reach the decisions.  The SOC 
and SSOC provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA and the amended schedule 
for evaluating spine disabilities.  The Board concludes that 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records and records from the Social 
Security Administration (SSA) that pertained to the veteran's 
award of disability benefits.  The RO afforded the veteran a 
VA examination in October 2001, July 2002, and December 2005 
and obtained medical opinion evidence that addressed the 
etiology of the veteran's low back disorder.  In a March 2005 
letter, the RO requested that the veteran identify where he 
received treatment from 1969 to present, especially with 
respect to treatment he reported he received from 1982 to 
1997.  The veteran was provided with VA Forms 21-4142 for his 
completion and signature.  No subsequent response to this 
particular request was received from the veteran.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.     


Service Connection for Degenerative Disk Disease of L4-L5 
with Sciatica and L5-S1

The service medical records showed that in January 1967, the 
veteran presented in the dispensary with complaints of back 
pain.  It was noted that the veteran pulled a muscle and that 
he had muscle spasms.  In September 1967, a discharge summary 
noted that the veteran's AmTrac hit a mine at which time he 
sustained a bruise to his low back.  The examiner noted that 
x-rays were all negative and that there were no lacerations 
or abrasions.  The final diagnosis was contusion to the 
lumbar vertebrae.  Thereafter, a September 1967 record noted 
an impression of mechanical back syndrome with mild scoliosis 
to the right.  A February 1969 consultation sheet noted that 
the veteran reported that he had experienced back trouble 
ever since the September 1967 incident.  A provisional 
diagnosis of lumbosacral back pain syndrome was noted.  The 
consultation report noted that x-rays of the lumbosacral 
spine were negative.  The physical examination revealed 
paravertebral muscle spasms.  No back disorder was diagnosed.  
The June 1969 separation examination report noted no 
residuals of the back injury. 

In a November 1970 medical certificate, Dr. J.M. reported 
that the veteran applied for a job, but he was not acceptable 
in part because he had "severe rotation scoliosis of the 
lumbar spine."  

The February 1971 VA examination report showed that the 
veteran complained that his whole back was painful.  He 
reported that he had pain in the low back region that 
traveled up to his shoulder blades.  The examination revealed 
that the veteran had a good posture with no evidence of 
abnormal curvature.  The range of motion of his lumbar spine 
was considered within normal limits.  The examiner diagnosed 
history of contusion to the back and legs with subjective 
complaints.  The examiner added that x-rays of the 
lumbosacral spine revealed no significant abnormalities.  

As noted above, service connection was established in April 
1971 for the in-service contusion to the back and legs, but 
as no compensable residuals were identified on examination, a 
noncompensable evaluation was assigned.  

Thereafter, treatment records from Dr. J.C. show that in July 
1981, the veteran underwent an employment physical in order 
to drive a bus.  The examiner reported that the physical 
examination was entirely unremarkable.  A November 1981 
record showed that the veteran complained of lower back pain 
stemming from a right hip injury he sustained at work.  A 
January 1982 record noted that the veteran reported that he 
slipped on ice at work and possibly injured his back and hip.  
The veteran indicated that he landed on his right buttock 
area.  A diagnosis of soft tissue injury to the right hip and 
buttocks was noted.  A March 1982 record noted an assessment 
of low back pain, currently developing sciatica with 
symptoms, worsening making this much more suspicious for a 
herniated disc, perhaps in the L5 to S1 area by the physical 
findings.  A March 1982 record showed that the veteran was 
referred to physical therapy for low back pain.  The veteran 
complained of severe pain in his low back at the approximate 
level of L4-L5; he also experienced an occasional burning 
sensation in his lower extremities.  A March 1982 record 
noted an assessment of herniated disc at L5.  

Thereafter, a July 1982 record noted that the veteran had 
continued back pain of undetermined etiology.  The examiner 
then noted that x-rays of the back were negative.  An August 
1982 record showed that the veteran reported that he injured 
his back when he lifted some dry wall.  The physical 
examination revealed paraspinal spasm, positive straight leg 
raising, and pain on movement.  It was noted that the x-ray 
was negative.  The examiner noted a diagnosis of acute 
lumbosacral disc syndrome secondary to lumbar sprain.  A 
September 1982 record noted that x-rays were negative.  A 
December 1982 record noted that the veteran did not return 
for any further treatment; hence, the physicians closed his 
file.  

VA treatment records dated from January 1987 to December 1993 
included an April 1987 consultation report that noted that 
"old" x-rays revealed degenerative joint disease and 
degenerative disc disease of the spine.  The consultant noted 
an impression of degenerative disc disease of the spine and 
degenerative joint disease of the facet joints.  A July 1987 
consultation sheet noted that an electromyograph (EMG) was 
abnormal.  A July 1987 radiograph report noted that the x-
rays revealed some scoliosis but no evidence of a fracture or 
bone destruction or evidence of disc space narrowing.  A 
February 1988 consultation report noted that the veteran had 
a history of low back pain since 1965.  The consultant 
reported that the exam was negative.  The consultant noted an 
assessment of history of low back pain.  

A June 1987 VA examination report showed that the veteran 
complained that his low back was bothersome and ached.  The 
radiology report noted that views of the lumbosacral spine 
revealed minimal scoliosis concaved to the left at the L5-S1 
level.  The radiologist noted that there was no evidence of 
fracture or bone destruction.  

Private treatment records included reports on an April 1997 
lumbar myelogram and computerized tomography (CT) of the 
lumbar spine post-myelogram that noted that the veteran had 
central disc herniation at L4-L5 as well as some hypertrophy 
of the ligamentum flavum resulting in moderate central spinal 
stenosis.  A May 1997 operative report noted that the veteran 
underwent a laminotomy, diskectomy, and foraminotomy.  The 
postoperative diagnosis was foraminal stenosis, possible disk 
herniation.  The reports on a March 1998 lumbar myelogram and 
CT of the lumbar spine post-myelogram noted that the veteran 
had congenital narrowing of the spinal canal, mild right 
paracentral disc bulge at L3-L4, central diffuse disc bulge 
at L4-L5 with hypertrophy of the ligamentum flavum and facet 
arthropathy, and post-surgical changes on the left, resulting 
in moderate to severe central canal stenosis.  A July 1998 
record showed that the veteran reported that he hurt his low 
back on August 15, 1997 and that he had pain down his right 
side.  He indicated that he filed a Workman's Compensation 
claim.  

A January 1999 operative report showed that the veteran 
underwent further surgery.  A hemilaminectomy at L4-L5 and 
foraminotomy was performed.  The postoperative diagnosis was 
spinal stenosis, foraminal stenosis.  A January 1999 
discharge summary noted that the veteran's progressive 
radiating right leg pain was likely secondary to foraminal 
stenosis.  In a September 1999 letter, Dr. B.R. reported that 
the veteran was doing well without any significant weakness 
or numbness in his legs, but with two prior back surgeries, 
he recommended that the veteran not perform work that 
involved heavy lifting and bending.  A November 2000 record 
noted that the veteran was bothered primarily by focal back 
pain and diffuse numbness in both legs.  It was noted that 
the veteran had not kept up with his exercising and 
conditioning program, so it was recommended that he be placed 
on anti-inflammatory and muscle relaxants.  

Records from the SSA show that the veteran was awarded 
disability benefits for discogenic and degenerative disorders 
of the back in November 2001.  The SSA found that the veteran 
was entitled to a period of disability commencing in March 
1997.  In a July 2000 report, Dr. V.C. reported that the 
veteran complained of constant back pain and pain in both 
buttocks that radiated down the right leg.  The veteran 
complained of a burning sensation and swelling in his legs as 
well as a tingling sensation in the right leg.  The physical 
examination revealed mild to moderate paravertebral muscle 
spasms, decreased range of motion of the lumbosacral spine, 
and positive straight leg raising test.  Dr. V.C. noted a 
diagnostic impression of status post lumbar disk surgery and 
persistent symptoms of lumbar radiculopathy.  A November 2000 
pain questionnaire showed that the veteran reported that the 
pain in his low back and down his legs began in 1997.  

An October 2001 VA examination report shows that the examiner 
reviewed the claims file.  The examiner discussed the 
veteran's back surgeries.  The examiner noted that July 2001 
plain films revealed disk space narrowing at L5-S1 that the 
examiner indicated was consistent with degenerative disc 
disease.  The veteran complained that he still had severe 
back pain-the severity of which was the same as before the 
back surgeries.  The physical examination revealed a surgical 
scar, straightening of the lumbar curvature, and loss of 
range of lumbar motion in all planes.  The neurological 
examination of the lower extremities was significant for 
decreased sensory perception.  The examiner diagnosed 
herniated nucleus pulposus of L4-L5 with radiculopathy as the 
physical findings were consistent with this diagnosis.  The 
examiner also diagnosed arthritis of the lumbar spine 
confirmed with x-rays.  In November 2001, an examiner noted 
diagnoses of degenerative disc disease of L5-S1 with disk 
space narrowing and herniated nucleus pulposus of L4-L5 with 
sciatica.  It was noted that the veteran canceled his 
scheduled magnetic resonance imaging (MRI).  

VA treatment records dated from July 2001 to February 2006 
included a January 2002 record that showed that the examiner 
reported that no work-up for possible surgery would be 
conducted until the veteran proved he stopped smoking.  The 
examiner maintained that smoking had been associated with 
failed lumbar spine surgery.  A July 2002 record showed that 
the veteran was issued a cane.  

In a July 2002 VA examination report, the examiner noted that 
after a detailed review of the veteran's service medical 
records and claims file, it was his professional opinion that 
the veteran's in-service back conditions were not causally 
related to his current back disorders that had been 
surgically addressed in May 1997 and January 1999.  The 
examiner discussed the in-service complaints and treatment 
and noted that the subsequent paucity of medical evidence of 
ongoing continual medical disability and difficulties with 
the veteran's low back over the subsequent years between 1969 
and 1997 would indicate that a temporal relationship did not 
exist.  The examiner noted that it was his professional 
medical opinion within a reasonable degree of medical 
certainty that the veteran's aging process, obesity, and 
smoking history had had a significantly higher effect on his 
current low back disorders than the musculoligamentous strain 
or lumbar contusion during his military service.  

The December 2005 VA examination report showed that the 
veteran currently complained of low back pain and tingling in 
both feet.  The physical examination revealed no lumbar 
muscle spasm, tenderness, or pathologic reflexes, but there 
was loss of range of motion of the lumbar spine in every 
plane with complaints of low back pain on flexion and 
extension.  The examiner diagnosed prior lumbar surgery and 
chronic low back pain, etiology undetermined.  In a February 
2006 addendum, the VA examiner noted that he reviewed the 
claims file.  The examiner discussed in detail the veteran's 
service medical records and post-service treatment records.  
The examiner noted a diagnosis of chronic low back pain with 
x-ray evidence of facet osteoarthritis and history suggesting 
congenital lumbar spinal stenosis at L4-L5.  The examiner 
concluded that it was not likely that the veteran's blast 
concussion to the low back and lower extremities caused the 
current low back disorder.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

The medical evidence shows that the veteran is currently 
diagnosed with degenerative disc disease of the low back.  
The service medical records show that the veteran was treated 
in service for back pain and contusion to the back.  In the 
opinion of the July 2002 VA examiner, however, the veteran's 
current low back disorder is not a continuing disease process 
of the symptomatology documented in the service medical 
records.  The Board observes that no residuals of the 
contusion to the back were identified on clinical examination 
at the veteran's discharge physical in June 1969, and the 
February 1971 VA examination, which included x-rays of the 
lumbosacral spine, was essentially normal.  Thus, the Board 
finds the July 2002 VA examiner's opinion persuasive when 
considered with the rest of the evidence of record.  The July 
2002 VA examiner's opinion is also based on a review of the 
veteran's claims file and supported by a rationale.  The 
December 2005 VA examiner concurred with the July 2002 VA 
examiner's opinion.  There is no competent medical opinion to 
the contrary that indicates that there is a causal 
relationship between the current low back disorder and the 
veteran's military service.  While the veteran is competent 
to describe his symptoms, he does not possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  For the foregoing reasons, the 
Board finds the July 2002 VA examiner's unfavorable opinion 
dispositive on the medical question of whether any current 
low back disorder is related to an incident of the veteran's 
military service.  Accordingly, service connection for 
degenerative disk disease of L4-L5 with sciatica and L5-S1 is 
not warranted.  


Compensable Evaluation for Residuals of Blast Concussion to 
the Low Back and Lower Extremities

The veteran is currently assigned a noncompensable evaluation 
under Diagnostic Code 5295 of the old rating criteria for 
evaluating spine disabilities.  [The schedule for rating 
spine disabilities was amended in August 2003, effective 
September 26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2005)).]  The 
evidence shows that the veteran's current low back disorder 
is manifested by low back pain with radiculopathy, muscle 
spasms, and loss of range of motion.  As discussed above, the 
veteran's current low back disorder has been deemed by 
competent medical evidence to be unrelated to his service-
connected residuals of blast concussion to the low back and 
lower extremities.  Consequently, the medical evidence shows 
that there are no compensable residuals or residual 
impairment associated with the veteran's service-connected 
residuals of blast concussion to the low back and lower 
extremities.  For these reasons, the veteran is neither 
entitled to a compensable rating for the service connected 
disability under either the old or the amended schedule for 
rating spine disabilities, nor entitled to a compensable 
rating on an extraschedular basis pursuant to 38 C.F.R. § 
3.321(b)(1) (2005).  


As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for degenerative disk disease of L4-L5 
with sciatica and L5-S1 is denied.

A compensable evaluation for service-connected residuals of 
blast concussion to the low back and lower extremities is 
denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


